


110 HR 6783 IH: To withhold Federal funds from schools that permit or

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6783
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Mr. Broun of Georgia
			 (for himself, Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Goode,
			 Mr. Pitts,
			 Mr. Bartlett of Maryland,
			 Mrs. Bachmann,
			 Mr. Wilson of South Carolina,
			 Mr. Tancredo,
			 Mr. Aderholt, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To withhold Federal funds from schools that permit or
		  require the recitation of the Pledge of Allegiance or the national anthem in a
		  language other than English.
	
	
		1.Short titleThis Act may be cited as the “Pledge
			 Language is English Declaration and Government Endorsement Act of 2008”.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)One of the
			 fundamental strengths of the United States is a shared commitment to certain
			 principles of democracy, freedom, and national unity, and this commitment is
			 reinforced periodically by certain officially recognized rituals and practices,
			 including the recitation of the Pledge of Allegiance and the singing of the
			 national anthem. One purpose of these officially recognized rituals is national
			 unity. That goal is expressed in the Pledge of Allegiance as “one nation under
			 God, indivisible” in section 4 of title 4, United States Code.
				(2)The recitation of the Pledge of Allegiance
			 is one of these officially recognized national unity rituals. Congress
			 recognized the Pledge of Allegiance in law in 1942 in section 4 of title 4,
			 United States Code, and Federal law prescribes certain methods for reciting and
			 recognizing the Pledge of Allegiance in English.
				(3)Another officially
			 recognized national unity ritual is the recitation or singing of the national
			 anthem. Inspired by the sight of the American flag still waving at Fort McHenry
			 after 25 hours of continual bombardment by British forces, Francis Scott Key
			 wrote the words of the Star-Spangled Banner in English in 1814. In 1931,
			 Congress declared that the Star-Spangled Banner is the national anthem of the
			 United States in section 301 of title 36, United States Code.
				(4)The vast majority
			 of Americans are immigrants or the descendants of immigrants, respectful of
			 their ancestral home, but also proud to be American. According to sections 1423
			 and 1448 of title 8, United States Code, to become citizens of the United
			 States, lawful permanent residents of the United States must, among other
			 requirements, renounce allegiance to the government of their country of origin,
			 swear allegiance to the laws and Constitution of the United States, and
			 demonstrate an understanding of the English language.
				(5)Millions of
			 Americans speak or study languages other than English, but English is the
			 common language of the United States. The people of the United States are
			 united, not by race, ancestry, or origin, but by a common language—English—and
			 by a common belief and allegiance to democratic principles prescribed by the
			 founding documents of the Nation.
				(6)The Government
			 may, from time to time, take steps to reinforce national unity, including using
			 its funding to promote national unity. The Government may also take steps to
			 limit the use of its resources for purposes that may be seen as undercutting
			 national unity or misrepresenting its support for those rituals that it
			 believes are essential to promoting national unity.
				(b)PurposeIt
			 is the purpose of this Act to protect and to preserve national unity by
			 restricting Federal funds from being used to undercut national unity. In
			 particular, this Act withholds Federal funds from schools that permit or
			 require the recitation of the Pledge of Allegiance or the national anthem in a
			 language other than English.
			3.Prohibition,
			 Enforcement, and Private Right of Action
			(a)Prohibition
				(1)In
			 generalNo State educational agency or local educational agency
			 may have a policy or practice that requires or permits the Pledge of Allegiance
			 (as defined in section 4 of title 4, United States Code), or the national
			 anthem (as defined in section 301 of title 36, United States Code) to be
			 recited or sung in any language other than English in any elementary school or
			 secondary school under its jurisdiction.
				(2)Exception to
			 prohibitionThe prohibition
			 in paragraph (1) shall not apply to the authorized meetings, events, or
			 unofficial activities held by individuals or organizations that are not
			 affiliated with, or sponsored by, a State educational agency or local
			 educational agency, unless such individuals or organizations reasonably give an
			 impression to an objective observer that a State educational agency or a local
			 educational agency has required the recitation or singing of the Pledge of
			 Allegiance or the national anthem in any language other than English at such
			 authorized meetings, events, or unofficial activities.
				(b)Enforcement by
			 the Secretary of Education
				(1)In
			 generalIf, after notice and a reasonable opportunity to respond,
			 the Secretary of Education finds that a State educational agency or local
			 educational agency has violated subsection (a)—
					(A)no Federal funds
			 appropriated by Congress for the next fiscal year after such finding may be
			 provided by grant or contract to such State educational agency or local
			 educational agency; and
					(B)the Secretary
			 shall—
						(i)submit a report,
			 entitled Report to Congress of State Educational Agencies or Local
			 Educational Agencies that have Violated Protection for Pledge of Allegiance or
			 Star Spangled Banner, of such finding to each House of Congress;
			 and
						(ii)publish in the
			 Federal Register a list of each State educational agency and local educational
			 agency that is subject to the withholding of Federal funds under paragraph
			 (1).
						(2)Exception to
			 Withholding of Federal Funds
					(A)In
			 generalA State educational agency or local educational agency
			 that the Secretary has found under paragraph (1) of this subsection to have
			 violated subsection (a) shall not be subject to a withholding of funds under
			 such paragraph if such funds are contained in an appropriation enacted after
			 the date of the Secretary’s finding and such funds are appropriated
			 specifically for such State educational agency or local educational
			 agency.
					(B)Notation
			 requirementThe appropriation in subparagraph (A) shall contain a
			 notation of the date on which the report relating to such State educational
			 agency or local educational agency was submitted under paragraph (1)(B)(i) and
			 the page number of the Federal Register on which such State educational agency
			 or local educational agency was listed under paragraph (1)(B)(ii).
					(c)Private right of
			 actionA person injured by a
			 violation of section (a) may obtain appropriate relief, including a declaratory
			 judgment under chapter 151 of title 28, United States Code, in a civil
			 action.
			4.DefinitionsIn this Act, the following terms
			 apply:
			(1)Elementary
			 schoolThe term
			 elementary school has the meaning given such term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)Local
			 educational agencyThe term local educational
			 agency has the meaning given such term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(3)Secondary
			 schoolThe term secondary school has the meaning
			 given such term in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			(5)State
			 educational agencyThe term State education agency
			 has the meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			
